DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of the species, NCD-38 (LSD1 inhibitor), C27 (PKC-θ inhibitor), and docetaxel (cancer agent), in the reply filed on 8/16/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the response, Applicant refers to the structure in claim 29 as the elected species, NCD-38.  However, this structure appears to be incorrect as it is missing a methylene group.  This is further corroborated with what is known in the art with regards to the structure of NCD-38.  Therefore, claim 29 will be withdrawn as being drawn to a non-elected species.  Applicant is requested to make the appropriate corrections.
Claims 23-42 are pending.  Claims 24-25, 29, 34, 38-42 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 23, 26-28, 30-33, 35-37 are examined herein insofar as they read on the elected invention and species.  


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 29 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 29 recites a structure wherein m is 2 or ethylene, however, the claim from which it depends recites a structure wherein m is 4 or butylene.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 26-28, 30-33, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2014/084298 A1 or US Patent 9,388,123 B2, .
The instant claims are directed to a pharmaceutical composition comprising a selective LSD1 inhibitor, a selective PKC-θ inhibitor, and a pharmaceutically acceptable carrier.  
Suzuki et al. teach a compound of formula I (claim 1) as an anticancer agent (claim 6).  A preferred compound is NCD-38 (species election) (Example 21 in Table 3).  The compounds not only have LSD1-selective inhibitory activity, but also high antitumor/anticancer action (col. 5, lines 61-67).
However, Suzuki et al. fail to disclose a selective PKC-θ inhibitor.  
Jimenez et al. teach a composition comprising compounds of formula I (paragraph 0015) as PKC-θ inhibitors (paragraph 0020) and a pharmaceutically acceptable carrier (paragraph 0096).  A preferred compound is formula II (species election or C27 of instant claim 31) (paragraph 0034).  The compounds of the invention useful for treating cancer may be combined with other therapeutic agents, such as docetaxel (paragraph 00154).  Jimenez et al. also teach using these compositions towards methods of treating a PKC mediated disease (paragraph 0099), such as cancer (paragraph 00110-00112).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined the composition comprising the selective LSD1 inhibitor, NCD-38, taught by Suzuki et al. with the composition comprising the PKC-θ inhibitor, C27, and docetaxel, taught by Jiminez et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).